Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one passageway extends through a central portion of the body portion as in claims 17 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, lines 10-12 it is not clear how the at least one cavity is in the form of a material. Is the applicant trying to say a material is attached to the base of the appliance which has a cavity? If so, the material would have plurality of cavities. 
	Furthermore, it is not clear how the cavity is not through to the abutting surface but yet allows air to pass through. As best understood, the cavity must be present to allow the air thru. 
Regarding claim 5, is the pore that going thru the cavity is on the opposite outer surface? If so, it contradict to claim 1 because cavity is not going thru the opposite surface.  
	Regarding claim 6, it is not clear what is meant by “said at least one cavity is a plurality of cavities. 
Regarding claim 10, it is not clear how the passageway is extending from tooth abutting surface to the opposite surface. Claim 10 depends on claim 1, which claims cavities are not passing through the opposite surface. Is the applicant trying to say cavities are different from passageways and both cavities and passageways are present on the appliance simultaneously? 
	Regarding claim 19, it is not clear what is meant by “said at least one passageway is a plurality of passageways. 
The claims are treated as the material having a plurality of cavities/passageways. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 22  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cinader et al. (2003/0280669).
Cinader discloses an orthodontic appliance (figures 1-9, i.e. bracket) comprising: a base portion having a tooth abutting surface (e.g. 107) and an opposite outer surface configured to face away from the tooth abutting surface, said tooth abutting surface capable for adhering to a tooth via an adhesive; a body portion (e.g. 11 or 16) extending from said base portion in a direction away from the opposite outer surface, the body portion capable for receiving an archwire; the base portion comprising at least one cavity (cavities in the material 106) capable for accommodating the adhesive (e.g. 108) and forming a lock between the appliance and the adhesive when the adhesive cures, the at least one cavity extending into said base portion away from said tooth abutting surface toward (fig. 1-8), but not through to, said opposite outer surface; wherein at least a portion of said at least one cavity is in the form of a material (e.g. compressible material) that allows air to pass through (e.g. porous) said material and does not allow said adhesive to pass through said material such that when said adhesive is applied to said tooth abutting surface and said appliance is applied to said tooth, air passes through said material from said tooth abutting surface to said opposite outer surface and does not allow said adhesive to pass through said material from said tooth abutting surface to said opposite outer surface.  Regarding claims 2/3, wherein said at least one cavity decreases or increases in dimension in a direction away from said tooth abutting surface (e.g. pores decreasing/increases in dimensions in at least figure 5).  Regarding claim 5 at least one cavity has at least one pore through which the adhesive may flow when the appliance is being adhered to the tooth (e.g. excess can be squeezed out). Regarding claim 6, the at least one cavity is a plurality of cavities in the compressible material.  Regarding claim 9, see cavities provided by mesh screen ([0068]). 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 8, 10, 11, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cinader et al. as applied to claim 1 above, and further in view of Thai (9,949,805).
Cinader discloses the invention substantially as claimed except for an orthodontic appliance having a substantially circular depression on tooth abutting surface as claimed, cavities are arranged parallel or horizonal as claimed; however, Thai teaches an orthodontic appliance having a substantially circular depression on tooth abutting surface as claimed (fig. 5a) and also parallel and horizonal cavities as claimed (figures 5A-5I)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cinader by providing various shapes of cavities such as a depression on the abutting surface as taught by Thai in order to allow additional amount of adhesive to strongly secure the appliance onto a patient’s tooth. 
Regarding claim 10, Cinader fail to teach the appliance having passageways that passes through the opposite surface as claimed; however, Thai teaches a bracket with tapered passageways 130 that passes thru the opposite surface of the bracket via 140 (see fig. 4D). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Cinader by providing tapered passageway as claimed as taught by Thai in order to vent air thru the passageways to prevent any bubbles trapped when securing the appliance to the tooth. 
Regarding claims 17-18, Cinader/Thai fail to teach the passageway extending thru the body portion as claimed; however, it would have been an obvious matter of choice to one skilled in the art before the effective date of the claimed invention to construct passageway thru the body and the base portion since applicant has not disclosed that this solves any stated problem or is anything more than one of numerous shapes or configuration a person of ordinary skill in the art would find obvious for the purpose of vending air during the bonding of the appliance to the tooth. 
Claims 13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cinader et al in view of Thai as applied to claim 10  above and further in view of Kelly et al. (US 2004/0121278).
Cinader/Thai discloses at least one passageway (140) that is located in said at least one cavity (130) (column 4. lines 33-38, figure 4D).
Cinader/Thai fails to disclose the passageway being tortuous, extending in a direction perpendicular to the direction of extension, or an additional passageway extending at an angle relative to the direction of extension of another passageway or the passageway being a plurality of passageways.
Kelly et al. teaches an orthodontic appliance (20) that can be made of polycrystalline alumina, a porous ceramic, whose base (22) comprises cavities (32) that may etched or roughened to enhance bonding (paragraph 0040, lines 4-7). The cavities can also be interconnected with internal passageways (pores) that extend through the interior of the base portion (paragraph 0039) or passageways (grooves) that connect cavities along the first side (28). Several possible directions of pores or grooves are shown in annotated figure 2 below.

    PNG
    media_image1.png
    507
    914
    media_image1.png
    Greyscale

Figure 1 Annotated figure 2 of  US 2004/0121278 A1
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the roughing enhancements and the interconnectivity of passageways in Kelly et al. to the cavities and passageways of Cinader/Thai to aid in bonding.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772